Case 2:20-cv-06191-DSF-JEM Document 28-2 Filed 12/11/20 Page 1 of 15 Page ID #:789




   1
                                UNITED STATES DISTRICT COURT
   2                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                      WESTERN DIVISION
   3                                    LOS ANGELES
   4 WELLS FARGO BANK, NATIONAL No.: 2:20-cv-06191-DSF (JEMx)
   5 ASSOCIATION,                [PROPOSED] STIPULATED AND
   6              Plaintiff,     AGREED AMENDED ORDER
                                 APPOINTING RECEIVER AND
   7     vs.                     ISSUING RESTRAINING ORDER

   8 KURT ORBAN PARTNERS, LLC, a Honorable Dale S. Fischer

   9 California  limited liability company;
     KURT MATTHEW ORBAN, an
  10 individual,
  11                                Defendants.

  12
  13
  14
                Upon consideration of the Stipulation For Entry Of Order Appointing Receiver
  15
       And Issuing Restraining Order (the “Stipulation”) agreed to by Plaintiff Wells Fargo
  16
       Bank, National Association (“Plaintiff” or the “Bank”) and Defendants Kurt Orban
  17
       Partners, LLC and Kurt Matthew Orban (“Defendants”), and for good cause, the Court
  18
       hereby orders as follows:
  19
          AMENDED ORDER APPOINTING RECEIVER IN LIMITED CAPACITY
  20
  21            1.       Appointment of Receiver. David Stapleton of The Stapleton Group
  22 (“Receiver”) shall be appointed as Receiver in accordance with the terms and conditions
  23 set forth herein. Nothing contained herein shall prevent any of the parties from seeking
  24 Court approval to modify, expand or limit the Receiver’s appointment.
  25            2.       Receiver’s Oath. Before performing his duties, Receiver shall execute a
  26 receiver’s oath conditioned upon the faithful performance of Receiver’s duties.
  27
  28

       US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 28-2 Filed 12/11/20 Page 2 of 15 Page ID #:790




   1            3.       Disclosure. Receiver is required to disclose to all parties any financial
   2 relationship between Receiver and any company he hires to assist in the management
   3 of the receivership estate.
   4            4.       Receiver’s Fees. Receiver shall be and is hereby entitled to charge a
   5 reasonable fee for the below-enumerated services and obligations at the following rates:
   6 $450 per hour for Receiver, and rates ranging from $95 to $450 for Receiver’s staff.
   7 The foregoing fees are subject to final court approval as hereafter set forth. The Receiver
   8 shall be entitled to receive reimbursement for reasonable out-of-pocket expenses
   9 incurred on the work allowed by this Order.
  10            5.       General Duties and Powers. After so qualifying, Receiver is hereby
  11 authorized and empowered to do the following:
  12                     a.        Other than items legally subject to privilege, including, to the extent
  13            legally privileged, the communications between Sklar Kirsh, Gregg Zucker and
  14            their respective clients, and personal information unrelated to Kurt Orban
  15            Partners, LLC’s (“KOP”) operations or finances that may reside on KOP property
  16            or computers (collectively “Subject Information”), Receiver shall, subject to
  17            execution of a mutually agreed upon non-disclosure agreement that is consistent
  18            with this order, have full and complete on-site access to KOP’s operations at all
  19            times, and its advisors, consultants, customers, employees, facilities, as well as
  20            all of KOP’s mail, financial records, whether paper or electronic, which persons
  21            and records shall be made available for Receiver’s review. In addition, subject
  22            to the Subject Information, Receiver shall have the right to secure information
  23            technology backups and make additional copies as Receiver reasonably deems
  24            necessary.
  25                     b.        Receiver and KOP shall meet as reasonably deemed necessary by
  26            Receiver, either in person or telephonically, at the convenience of the parties to
  27            discuss the general business performance and strategy of KOP and such other
  28            items as the Receiver shall request for the preservation, liquidation or

                                                        -2-
       US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 28-2 Filed 12/11/20 Page 3 of 15 Page ID #:791




   1            management of KOP’s assets; provided, however, Plaintiff shall have the ability
   2            to communicate directly with the Receiver at any time regarding his findings as
   3            to KOP’s operations and financial records.
   4                     c.        Receiver shall manage and approve each disbursement in his sole
   5            discretion.
   6                     d.        Receiver shall be unilaterally responsible for all of KOP’s controlled
   7            account(s) at Wells Fargo and all other financial institutions.
   8                     e.        Receiver shall manage all Income Assets (as defined below).
   9            Receiver shall directly deposit such Income Assets (as defined below) into KOP’s
  10            controlled account(s) with Wells Fargo or Receiver’s accounts with approval
  11            from Plaintiff.
  12                     f.        Receiver and the parties may at any time apply to this Court or the
  13            arbitrator, as applicable, for further instructions and orders necessary to enable
  14            Receiver to perform Receiver’s duties properly.
  15                     g.        The parties may mutually agree to modify the Receiver’s powers
  16            and duties in their discretion and with the Receiver’s consent.
  17                     h.        Receiver shall: (i) manage KOP’s or Kurt Orban Partners Limited’s
  18            (“KOP UK”), as applicable, collection of KOP’s and KOP UK’s accounts
  19            receivable in the United States and the United Kingdom; (ii) manage KOP’s cash
  20            management functions; and (iii) manage KOP or KOP UK other business or
  21            financial matters.
  22            6.       Loan or Protective Advances Authorized. Plaintiff is authorized, but not
  23 required, to make protective advances to the Receiver in the form of Receiver
  24 Certificates in the form attached hereto as Exhibit “A” and/or directly to KOP’s
  25 vendors, etc., to secure and maintain the KOP Collateral (as defined in the Application),
  26 which advances are and shall continue to be secured under the respective Loan
  27 Documents. Other than as required by the SECOND STIPULATION AMENDING
  28 STIPULATED AND AGREED ORDER APPOINTING RECEIVER AND ISSUING

                                                        -3-
       US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 28-2 Filed 12/11/20 Page 4 of 15 Page ID #:792




   1 RESTRAINING ORDER or as otherwise required by Section 7.b. below, nothing
   2 contained in this Order shall require Plaintiff to make any protective advances. Any
   3 loans or protective advances made by Plaintiff to Receiver pursuant to Receiver
   4 Certificates shall be wired by Plaintiff into one or more newly-opened bank accounts
   5 (collectively, the “Receiver Account”), to be opened by Receiver at City National Bank
   6 with wire instructions to be provided by the Receiver.
   7            7.       Additional Powers and Duties of Receiver. The Receiver shall have the
   8 following additional powers and duties:
   9                     a.        To have full access to all locations where assets of KOP are located,
  10            including the Burlingame Office (collectively, the “Burlingame Assets”), as well
  11            as any other location under the control of the Owner where KOP is located in
  12            order to properly preserve, liquidate or otherwise manage the KOP assets.
  13                     b.        Receiver shall make arrangements for custody, control and payment
  14            of storage costs for the Burlingame Assets after October 31, 2020, until he is
  15            discharged or pending further Order of the Court.
  16                     c.        The Receiver's authorities with respect to operating decisions shall
  17            be expanded to include the authority to take over full management and control of
  18            all KOP businesses and assets including, but not limited to the following:
  19                     (i)       Directing all employees, including traders, sales representatives,
  20                               independent contractors and consultants to assist the operation of
  21                               KOP’s business and the wind-down of KOP’s affairs.
  22                     (ii)      Terminating-- or hiring if necessary--employees or consultants to
  23                               assist the operation of KOP’s business and the wind-down of KOP’s
  24                               affairs.
  25                     (iii)     Cancelling, transferring, redirecting or negotiating orders in process
  26                               with vendors and customers.
  27
  28

                                                        -4-
       US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 28-2 Filed 12/11/20 Page 5 of 15 Page ID #:793




   1                     (iv)      Entering into agreements with traders to cancel, transfer, or
   2                               otherwise resolve open orders that will not be completed or satisfied
   3                               by KOP moving forward.
   4                     (v)       Communicating with KOP customers and vendors to discuss
   5                               amounts due KOP or owed by KOP, including the U.S. Customs &
   6                               Borders Protection to resolve outstanding tariffs/ duties payments.
   7                     (vi)      Selling, liquidating, settling, transferring, abandoning or disposing
   8                               of the assets as the Receiver’s deems reasonable.
   9                     (vii) Managing the collection of accounts receivable.
  10                     (viii) Prosecuting, settling, resolving and/or defending against all claims
  11                               or actions, against persons or entities who are not Parties in the
  12                               instant case, in which KOP has a legal interest or right.
  13                     (ix)      Collecting income, rents, issues, revenues, profits and proceeds
  14                               derived in any way from the Receivership Estate that may presently
  15                               be due or at may become due in the future, including without
  16                               limitation, accounts receivable, general intangibles, payment or
  17                               amounts due on contracts, proceeds of the sale of property of the
  18                               Receivership Estate, checks, credit card receipts, other payments
  19                               due the Owners relating to KOP or the Receivership Estate, and
  20                               rights to collect any monies from anyone.
  21                     (x)       Assisting with the day-to-day operations of KOP’s UK subsidiary,
  22                               including reviewing and approving cash flow, safeguarding UK
  23                               assets and engaging consultants / experts to safeguard, review and
  24                               value assets located in the UK.
  25                     (xi)      In connection with this Section 7: (i) Defendants shall turnover to
  26                               Receiver all keys and any gate-codes, etc. etc. for storage facilities
  27                               where any of KOP’s books or records are stored; (ii) Receiver shall
  28                               have authority and access to all passwords / logins / credentials for

                                                        -5-
       US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 28-2 Filed 12/11/20 Page 6 of 15 Page ID #:794




   1                               KOP’s books and records, except for access to Subject Information
   2                               which shall remain protected at all times under this Order; and (iii)
   3                               Defendants shall turnover to Receiver any and all passwords for
   4                               systems, cloud-based servers and document storage sites, etc. where
   5                               any of KOP’s books or records are stored, except for access to
   6                               Subject Information which shall remain protected at all times under
   7                               this Order.
   8            8.       Payments to the Receiver and Receiver’s Professionals.
   9                     a.        Receiver and all attorneys and professionals retained by Receiver
  10            under Paragraph 8 below (the engagement of which must be acceptable to
  11            Plaintiff), shall be entitled to interim compensation for their services at their usual
  12            and normal hourly rates, and shall be reimbursed for all expenses incurred by
  13            them on behalf of the Receiver, all of which fees and expenses must be
  14            reasonable.
  15                     b.        Receiver shall serve upon KOP and counsel of record for the parties
  16            in the pending action written notice of the amount to be paid to each payee
  17            (including payments to Receiver, Receiver’s staff, and Receiver’s counsel) and
  18            the services rendered or expenses incurred (a “Payment Notice”). No payments
  19            shall be made until a Payment Notice is served as provided below and the period
  20            to object has elapsed. If any party so noticed does not object to the payment of
  21            such fees or expenses set forth in a Payment Notice within ten (10) days from
  22            service by delivering written objections to Receiver specifying the items or
  23            services objected to and the specific reasons why such items of services should
  24            not be paid, then Plaintiff shall remit payment to Receiver of all amounts set forth
  25            in the Payment Notice (either from Plaintiff’s cash collateral on hand or from
  26            Plaintiff directly). If objections to a Payment Notice are timely made, Receiver
  27            may at his election, immediately file a motion upon notice to counsel of record
  28            for authority to receive such fees or expenses objected to, wait until such later

                                                        -6-
       US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 28-2 Filed 12/11/20 Page 7 of 15 Page ID #:795




   1            date as Receiver may choose to file a motion for authority to receive such fees
   2            and expenses or seek a mutual agreement with all parties. Any notice required
   3            under this Paragraph 7.b shall be in writing and at the addresses the parties have
   4            previously provided to each other by any of the following means: (i) personal
   5            service; (ii) overnight courier or messenger; (iii) registered or certified, first class
   6            U.S. Mail, return receipt requested, or (iv) electronic mail. Any notice, demand
   7            or request sent pursuant to either subsection (i) or (ii) above, shall be deemed
   8            received upon personal delivery to the address specified or to the addressee, upon
   9            delivery by the courier or messenger to the specified address. Any notice,
  10            demand or request sent pursuant to subsection (iii) above, shall be deemed
  11            received two (2) business days following deposit into the U.S. Mail properly
  12            addressed to the party to be notified. Any notice, demand or request sent pursuant
  13            to subsection (iv) above, shall be deemed received the same day the electronic
  14            mail is sent to the proper address of the party to be notified.
  15                     c.        The interim fees paid shall be subject to final approval by this Court
  16            and this Court retains jurisdiction to award a greater or lesser amount as the full,
  17            fair and final value of such services.
  18            9.       Professionals and Employees. Receiver is authorized to employ as needed
  19 (and to charge as an operating expense fees for) agents, servants, employees, clerks,
  20 accountants, consultants, and attorneys in order to discharge Receiver’s rights, powers,
  21 duties and obligations hereunder without further order of the Court, provided that such
  22 employment is on terms and rates acceptable to Plaintiff. For purposes of this Section
  23 8, all parties acknowledge and agree that Receiver’s retention of the firm of Katten
  24 Muchin Rosenman LLP (“Katten”) as his counsel is acceptable, so long as the hourly
  25 rates charged by Katten are at least twenty percent (20%) below Katten’s standard
  26 hourly rates, and so long as Katten agrees to be bound by the terms of this Order.
  27
  28

                                                        -7-
       US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 28-2 Filed 12/11/20 Page 8 of 15 Page ID #:796




   1            10.      Receiver Not Personally Liable. Receiver is acting solely in his capacity
   2 as Receiver and in no event shall Receiver personally have any liability or obligations
   3 for the debts of KOP.
   4            11.      Taxes. All income tax reporting and payments, whether for periods prior
   5 to or during the term of this receivership, shall remain the obligation of Defendants.
   6 Receiver shall not be required to report any income generated by the subject property
   7 (including interest earned), or to pay any income taxes due thereon, nor shall Receiver
   8 bear liability for the failure of Defendants to report said income to taxing authorities or
   9 pay the taxes associated with such income. Receiver shall not be required to retain any
  10 employees, personnel or vendors in connection with the preparation of tax returns by
  11 Defendants.
  12            12.      Receiver’s Contracts and Prohibited Agreements. Receiver shall not enter
  13 into an agreement with any party to this action regarding the administration of the
  14 receivership or regarding any post-receivership matter. Any contracts or agreements
  15 which Receiver enters into during his appointment shall be terminable at will by
  16 Plaintiff upon the discharge of the Receiver.
  17            13.      Plaintiff’s Inspection. Receiver shall make available to Plaintiff (and its
  18 counsel) for inspection and copying information that Receiver is authorized to have
  19 access to in accordance with this Order, provided, however, that Plaintiff shall keep
  20 such information confidential except (i) as necessary to enforce Plaintiff’s rights and
  21 remedies, (ii) as required or necessary in any legal proceeding and (iii) for disclosure to
  22 Plaintiff’s officers, employees, agents, representatives and regulators as necessary.
  23            14.      Without Prejudice. This Order is without prejudice to other and further
  24 proceedings against any property of Defendants and is not to be construed as limiting
  25 any other collection efforts by Plaintiff.
  26            15.      Court’s Instructions. In the event of any dispute over the terms of this
  27 Order or the implementation thereof, or for any other reason in Receiver’s discretion,
  28 Receiver or any party may apply to the Court for resolution of said dispute after giving

                                                        -8-
       US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 28-2 Filed 12/11/20 Page 9 of 15 Page ID #:797




   1 all other parties no less than two business days’ written notice of such application, or
   2 on such shorter notice as is allowed by
   3 this Court.
   4            16.      Bankruptcy of Defendants. If Plaintiff receives notice that any Defendants
   5 files a bankruptcy case during the receivership, Plaintiff shall give notice of the
   6 bankruptcy case to the Court, to all parties, and to Receiver.
   7            17.      Receiver’s Final Report and Account and Discharge.
   8                     a.        Motion Required. Discharge of Receiver shall require a court order
   9            upon noticed motion for approval of Receiver’s final report and account and
  10            exoneration of Receiver’s bond.
  11                     b.        Time.        Not later than sixty (60) days after the receivership
  12            terminates, Receiver shall file, serve and obtain a hearing date on a motion for
  13            discharge and approval of the final report and account.
  14                     c.        Notice. Receiver shall give notice to all parties hereto.
  15                     d.        Contents of motion. The motion to approve the final report and
  16            account and for discharge of Receiver shall contain the following:
  17                     (i)       Declaration or declarations. A declaration or declarations: (A)
  18                               stating what was done during the receivership, (B) certifying the
  19                               accuracy of the final accounting, (C) stating the basis for the
  20                               termination of the receivership, and (D) stating the basis for an
  21                               order for the distribution of any surplus or payment of any deficit,
  22                               if applicable.
  23
  24               RESTRICTIONS ON AND OBLIGATIONS OF DEFENDANTS
  25            18.      Restrictions on Defendants. Defendants and their agents, partners,
  26 servants, employees, and all persons acting under, in concert with, or on behalf of any
  27 of them, are hereby prohibited from:
  28

                                                          -9-
       US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 28-2 Filed 12/11/20 Page 10 of 15 Page ID
                                  #:798



 1                     a.        Selling, assigning, transferring, encumbering, diverting or otherwise
 2            disposing of, or destroying any financial records, whether paper or electronic, or
 3            other assets of KOP whatsoever without the prior written approval of Receiver.
 4                     b.        Amending or terminating any of the leases or any agreement or
 5            contract which is part of the assets of KOP without the prior approval of Receiver.
 6                     c.        Compromising or releasing any of the rents or any obligation or
 7            right to payment which is part of the assets of KOP without the prior approval of
 8            Receiver.
 9                     d.        Interfering with Receiver’s access rights pursuant to this Order.
10            19.      Defendants’ Obligations. Defendants and their agents, partners, servants,
11 employees, and all persons acting under, in concert with, or on behalf of any of them,
12 shall be required to hold in trust all rents, security deposits, receivables, proceeds and
13 income (collectively, “Income Assets”) from the assets of KOP, and to either, as
14 directed by Receiver, deliver immediately such Income Assets in excess of necessary
15 expenses (the disbursement of which is approved by the Receiver as set forth in
16 Paragraph 5.c above), and any financial records relating to such Income Assets, to
17 Receiver in the form received or deposit such Income Assets in KOP’s controlled
18 account(s) with Wells Fargo.
19            20.      Restraining Order. Defendants, and any other person or entity acting in
20 concert or participation with any of them, are hereby enjoined and restrained from
21 interfering with or constraining Receiver or persons acting on behalf of Receiver in the
22 discharge of Receiver’s duties.
23            21.      Enjoined Actions. Such Defendants and any other person or entity acting
24 in concert with any of them, shall be and hereby are, enjoined and restrained from
25 engaging in or performing directly, or indirectly, any of the following acts:
26                     a.        Disbursing, transferring, assigning, selling, conveying, devising,
27            pledging, mortgaging, creating a security interest in, encumbering, or in any
28

                                                      - 10 -
     US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 28-2 Filed 12/11/20 Page 11 of 15 Page ID
                                  #:799



 1            manner whatsoever destroying or disposing of the whole or any part of the assets
 2            of KOP, without the prior consent of Receiver.
 3                     b.        Destroying, transferring or failing to preserve any document which
 4            evidences, reflects or pertains to any disposition by Defendants or any of their
 5            agents, of assets of KOP, or any part thereof.
 6                     c.        Taking any action to terminate any leases of KOP’s premises or any
 7            part thereof, provided, however, that Defendants are not prohibited from
 8            identifying potential buyers and bringing them to the attention of Receiver.
 9            22.      Reservation of Rights. Notwithstanding anything to the contrary herein,
10 the primary purpose of the Receiver shall be to review the ongoing operations and
11 transactions of KOP and to locate and verify the KOP Collateral in accordance with this
12 Order (collectively, the “Review Purpose”), not to conduct pretrial discovery into
13 alleged past misconduct; provided, however, that to the extent that Receiver, in
14 accordance with his Review Purpose, discovers transactions that evidence past
15 misconduct, such information shall be deemed within the scope of Receiver’s duties
16 hereunder, but nothing herein shall be deemed to require or compel Defendants to
17 provide further explanation, testimony or evidence with respect to any such transactions
18 relating to evidence of alleged past misconduct. Nothing herein, including, without
19 limitation, any requirement for Defendants to provide access and/or information (either
20 oral or written) to Receiver, or in any other way fulfilling their obligations or adhering
21 to the restrictions hereunder, shall be deemed an admission, or waiver of any privilege
22 that may be asserted, by Defendants. Nor shall anything herein, including, without
23 limitation, Defendants withholding any information as privileged, Subject Information,
24 or otherwise, be deemed a waiver by Plaintiff or Receiver of their rights to challenge
25 such designations or their rights, if any, to discovery of such information.
26            23.      Stay of Proceedings Pending Arbitration. In light of the binding arbitration
27 proceedings pending between Plaintiff and Defendants, which arbitration concerns the
28 same subject matter as the Complaint filed in the above-captioned matter, all

                                                      - 11 -
     US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 28-2 Filed 12/11/20 Page 12 of 15 Page ID
                                  #:800



 1 proceedings with respect to the above-captioned matter are hereby STAYED, pending
 2 further order of this Court; provided, however, that such stay shall not impair the ability
 3 to seek any further supplemental relief from this Court in accordance with Section
 4 12.6(b)(iv) of the Credit Agreement.
 5
 6                     IT IS SO ORDERED.
 7
 8 Dated:                               , 2020
                                                               Honorable Dale S. Fischer
 9                                                             UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      - 12 -
     US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 28-2 Filed 12/11/20 Page 13 of 15 Page ID
                                  #:801



 1                         EXHIBIT A – FORM OF RECEIVER CERTIFICATE
 2
                                    UNITED STATES DISTRICT COURT
 3
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
 4
                                    WESTERN DIVISION LOS ANGELES
 5
 6
      WELLS FARGO BANK, NATIONAL No.: 2:20-cv-06191-DDP-JEM
 7
      ASSOCIATION,
 8                                                        RECEIVER CERTIFICATE NO.
 9                                Plaintiff,              ____
10
               vs.
11
12 KURT ORBAN PARTNERS, LLC, a                            $__________
13
   California limited liability company;
14
   KURT MATTHEW ORBAN, an
15
   individual,
16
17                                Defendants.
18
19
     DAVID STAPLETON, the duly appointed, qualified, and acting receiver in the above-
20
     entitled action, for value received, agrees to pay to WELLS FARGO BANK, N.A., as
21
     Agent for itself and certain lenders (“Secured Party”) the sum of _________________
22
     00/100 dollars ($________), with interest thereon from and after the date hereof at the
23
     Base Rate plus the Applicable Margin (as each such term is defined in that certain
24
     Second Amended and Restated Credit Agreement dated as of November 30, 2017 by
25
     and among, Kurt Orban Partners, LLC, the Secured Party and the lenders, as amended
26
     (the “Credit Agreement”).
27
28

                                                      - 13 -
     US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 28-2 Filed 12/11/20 Page 14 of 15 Page ID
                                  #:802



 1 Unpaid principal and interest shall be payable by the receiver only from proceeds of the
 2 receivership estate, and to the extent those proceeds are insufficient to fully pay the
 3 same (which insufficiency of proceeds is hereinafter called "the certificate deficiency"),
 4 the receiver shall have no liability for the certificate deficiency. Portions of unpaid
 5 principal and interest may at any time and from time to time be repaid by the receiver
 6 to Secured Party during the period of this receivership.
 7
 8 The amount of any certificate deficiency shall be deemed an additional advance made
 9 by the Secured Party for preservation and protection of their security pursuant to the
10 Credit Agreement.
11
12 This certificate shall constitute a lien on all of the property interests (“the Property”) of
13 the receivership estate and all proceeds and products thereof. The lien created and
14 evidenced by this certificate shall have priority over all other liens encumbering the
15 Property, whether previously existing or hereafter created. In addition to this certificate
16 duly issued, the receiver may execute such other documents as Secured Party reasonably
17 may require to evidence Secured Party’s lien interest in the Property including financing
18 statements (UCC-1) for recording by Secured Party.
19
20 With respect to the certificates of indebtedness issued by the receiver, this certificate
21 shall have priority over all other certificates of indebtedness of a larger certificate
22 number that will be executed subsequent to the time hereof and shall be subordinate to
23 all certificates of indebtedness of a smaller certificate number that were executed prior
24 to the time hereof.
25
26
27
28

                                                      - 14 -
     US_146571862v3_382501-00026 11/10/2020 1:02 PM
Case 2:20-cv-06191-DSF-JEM Document 28-2 Filed 12/11/20 Page 15 of 15 Page ID
                                  #:803



 1 The obligations of the receiver hereunder are being incurred pursuant to that certain
 2 “Stipulated and Agreed Order Appointing Receiver and Issuing Restraining Order”
 3 made and entered in the above-entitled action on July [__], 2020.
 4
 5                                                             ____________________________
     DAVID STAPLETON, Receiver
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      - 15 -
     US_146571862v3_382501-00026 11/10/2020 1:02 PM
